Citation Nr: 0839889	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-38 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder, to include as secondary to his service-
connected left elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1978 to April 1982 
and from July 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the veteran's request to reopen his 
claim of service connection for a low back disorder.  

The veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Cleveland, Ohio in September 2008.  A written transcript of 
that hearing was prepared and a copy of this transcript has 
been incorporated into the record.  


FINDINGS OF FACT

1.  The RO's August 1995 decision denying the veteran's 
application to reopen a claim of service connection for a low 
back disorder was not appealed, and is therefore final.  

2.  Evidence received since the August 1995 final decision 
when considered alone or in conjunction with the evidence 
previously of record, is so significant that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the claim.

3.  The preponderance of the evidence establishes that the 
veteran's low back disorder did not manifest as a result of 
the veteran's military service, or as a result of his 
service-connected left elbow disorder.  




CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying the application 
to reopen the veteran's claim of service connection for the 
veteran's low back disorder is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2008).

2.  New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for service connection for a low back 
disorder, to include as secondary to a left elbow disability, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2002 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Also, the veteran was afforded 
VA examination in November 2006.  These records have been 
incorporated with the veteran's claims file.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In January 2003, the RO denied the veteran's request to 
reopen his claim of service connection for a low back 
disorder.  As noted above, irrespective of the RO's actions, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a low back disorder.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

In an April 1987 rating decision, the veteran was denied 
service connection for a back disorder because there was no 
evidence of a chronic disorder of the back.  The veteran did 
not appeal this decision and it became final.  In March 1995, 
the veteran submitted a request to reopen his previously 
denied claim of service connection for a back disorder.  The 
RO denied this request in an August 2005 rating decision, 
noting that the veteran had failed to submit any evidence 
indicating that he was treated for or diagnosed with a 
chronic back disorder while in service.  

In July 2000, VA received correspondence from the veteran 
that was interpreted to be a request to reopen his previously 
denied claim of service connection for a low back disorder.  
This request was again denied by the RO in a January 2003 
rating decision.  The RO concluded that the veteran had 
failed to submit any evidence showing a link between the 
veteran's current back disability and his military service.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  

With that said, the Board finds that the veteran has 
submitted new and material evidence.  Specifically, the 
veteran has submitted two pieces of evidence that the Board 
has found to be new and material.  According to a letter 
dated November 2003, Dr. I opined that the veteran's service-
connected left elbow injury has caused the veteran's chronic 
low back strain.  Then, in a July 2004 private treatment 
note, a Dr. B noted that the veteran brought to his attention 
that he hurt his back at least twice while in the military.  
Dr. B concluded that the veteran's current back pain "seems 
to be related."  

The above evidence directly relates to the unestablished fact 
in this case.  The evidence suggests a link between the 
veteran's current back pain and his military service, and 
this evidence must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
As such, the veteran's claim of entitlement to service 
connection for a low back disability is reopened.  


Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disabilities diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disability)).  

Facts and Analysis   

The veteran contends that he is entitled to service 
connection for a low back disability.  According to the 
veteran, his back disability is either related to injuries he 
sustained while in service, or, it is secondary to his 
service-connected left elbow disability.  However, upon 
review of all of the evidence of record, the Board concludes 
that the preponderance of the evidence shows that the 
veteran's back disability is not related to his military 
service or to his left elbow disability.  

First, the Board will address the veteran's contention that 
his low back disability is directly related to his military 
service.  According to the veteran's service medical records, 
he did suffer a back injury in 1980 when a tool box struck 
him in the back while riding in a vehicle.  X-rays were taken 
at the time of the injury, and they revealed a normal low 
thoracic and lumbar spine, with no evidence of fracture or 
bony abnormality.  According to the veteran's June 1986 
separation examination, his prior back injury was treated 
with pain relievers and physical therapy.  The veteran 
reported that his symptoms were relieved after sleeping on a 
waterbed and the examining physician indicated that the 
veteran had no recurrence of back pain since this injury.  
The veteran's spine and other musculoskeletal were found to 
be normal upon examination at this time.  Likewise, the 
veteran reported in his medical history as part of this 
examination that he did not suffer from recurrent back pain.  
The evidence does not establish that the veteran suffered 
from a back disability at the time of his separation from the 
military.  

There is also testimony from the veteran in an Air Force 
Physical Evaluation Board hearing transcript received by VA 
in November 2003.  During the hearing, the veteran referenced 
the incident with the toolbox, but indicated that he had not 
sought treatment for his back in the last year, and aside 
from "occasional" pain, he did not really have any 
substantive back problems.  The specific date of this hearing 
is uncertain, but regardless, it indicates that the veteran 
was not suffering from a chronic back disability subsequent 
to being struck with a toolbox.  

This conclusion is supported by subsequent medical evidence.  
The veteran filed a claim of entitlement to service 
connection for a low back disability, in December 1986.  The 
veteran was afforded VA examination in March 1987.  X-ray 
images of the lumbar spine were taken at this time and 
interpreted to be negative.  The VA examiner found no 
evidence of fracture or dislocation, and the intervertebral 
disc spaces showed no evidence of narrowing.  As such, the 
evidence does not indicate that the veteran was diagnosed 
with a chronic back disability at this time either. 

In fact, there is no evidence of the veteran again seeking 
treatment for low back pain or being diagnosed with a chronic 
back disability until 1994.  A private medical note indicates 
that the veteran's low back was aggravated by his work as an 
auto mechanic.  X-ray images were taken of the veteran's 
spine at this time, indicating mild spondylosis at the C5-6 
and T7-11 levels, with early facet arthrosis at the L4-S1 
level.  No opinion was offered relating this pain or 
degeneration to the veteran's military service.  Rather, the 
veteran reported that his low back pain began in March 1994 
after traveling a long distance in a car.  As such, the 
veteran was not diagnosed with a back disability until more 
than 7 years after his separation from service. 

The veteran has continued to seek treatment for his back 
pain, but there has been no competent evidence linking this 
pain to the veteran's military service.  In July 1999, 
magnetic resonance imaging (MRI) was taken of the veteran's 
lumbar spine.  The image revealed intervertebral disc 
desiccation at the L4-5 level and minimal bilateral facet 
degenerative changes at the L5-S1 level.  There was no 
evidence herniated disc material, central spinal stenosis, or 
neural foraminal encroachment.  According to records from 
April 2000 to July 2001, the veteran was receiving injections 
in his low back to relieve his low back pain.  In October 
2003, additional X-ray images were obtained of the veteran's 
lumbar spine.  The lumbosacral spine alignment, vertebral 
body height and intervertebral spaces were all maintained.  
The radiologist found no fractures, dislocations, bone 
destruction or tissue abnormality.  The radiologist concluded 
that the X-rays were unremarkable.  However, while this 
evidence indicates that the veteran has continued problems 
with his low back, no opinions were provided connecting the 
veteran's current back disability with his military service.  

There are also numerous private medical records from June 
2000 to March 2005.  These records indicate that the veteran 
has suffered from recurrent low back pain, and has sought 
treatment for this condition on numerous occasions since 
2000.  However, the fact that the veteran currently suffers 
from low back pain in and of itself is not sufficient to 
warrant a grant of service connection.  There must also be 
competent evidence relating the veteran's back condition to 
his military service.  See 38 C.F.R. § 3.303(d).  In this 
case, there is no competent and reliable medical evidence 
providing such an opinion.  

The Board recognizes that there is one private record from 
July 2004, in which Dr. B noted that the veteran reported 
multiple injuries to his back while in service.  The 
physician stated that these injuries seemed to be related to 
the veteran's back pain.  However, the mere recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In this case, the 
veteran described his in-service injuries, and reported 
having back pain since that time.  The examiner appears to be 
simply repeating this conclusion.  A review of the underlying 
medical evidence establishes that the veteran did not in fact 
complain of chronic back pain in-service, that he denied back 
pain upon separation, and that he did not complain of back 
pain within one year of his separation from service.  As 
such, there is no underlying medical evidence supporting this 
assertion.  

The Board has also considered the hearing testimony provided 
by the veteran throughout the course of his appeal.  In 
February 1997, the veteran testified in a hearing at the RO 
in Cleveland, Ohio.  According to the veteran, he believed 
that his current back pain was related to several incidents 
in service, where he pulled muscles, constantly moved heavy 
equipment, and was hit in the back with a tool box.  However, 
the veteran noted that he did not seek medical treatment for 
his back within one year of his separation from the military.  
The veteran was afforded another hearing at the RO in 
Cleveland, Ohio in July 2001.  The veteran again indicated 
that his low back pain has been continuous since he was 
struck by a tool box during his military service.  Finally, 
the veteran was afforded a hearing before the Board in 
September 2008.  The veteran again expressed a belief that 
his in-service injuries were related to his current back 
pain, but the veteran acknowledged that he was not diagnosed 
with a back disability in service, he was not hospitalized 
for his back in service, and he was not officially diagnosed 
with a back disability until sometime in the early 1990s.  

While the Board has considered the above testimony and 
contentions of the veteran, the Board does not find this 
evidence to be sufficiently credible to warrant a grant of 
service connection.  As a lay person, the veteran is not 
capable of opining on matters requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include an etiological opinion as to the origins of a 
specific disability.  Id.  In this case, while the veteran 
believes his current back pain is related to his in-service 
injuries and his left elbow disability, the medical evidence 
described in detail above contradicts this belief.  

Next, the Board will address the veteran's contention that 
his low back disability is secondary to his service-connected 
left elbow disability.  In November 2006, the veteran was 
afforded VA examination to address this exact point.  The 
examiner noted having reviewed the veteran's claims file and 
medical history as part of the examination.  The examiner 
also reviewed the veteran's prior X-rays of the low back, and 
concluded that aside from some lumbar disc disease, the 
veteran's low back was normal.  Examination revealed that the 
veteran experienced no back pain upon examination, and the 
veteran reported having no incapacitating episodes within the 
last year.  The examiner concluded that it was not likely 
that the veteran's back condition was related to his left arm 
disability, but rather due to separate issues.  The examiner 
did not provide an opinion as to what these issues might be, 
however.  

The record also contains a functional capacities evaluation 
prepared by an occupational therapist in October 2003.  The 
veteran reported in his November 2004 Substantive Appeal to 
the Board that this evaluation indicated that the veteran's 
back disability was secondary to his service-connected left 
elbow disability.  However, the veteran is mistaken in this 
contention.  Rather, the evaluation indicated that the 
veteran was unable to lift weights due to lack of spinal 
alignment and decreased body mechanic technique.  There was 
no opinion offered that the veteran's elbow disability has 
resulted in a low back disability or additional low back 
pain.  

Finally, the Board has considered the opinion offered by Dr. 
I in his November 2003 letter.  According to the letter, it 
was Dr. I's opinion that due to the veteran's left elbow 
pain, he has been forced to do everything with his right 
shoulder and arm, which has resulted in a chronic low back 
strain.  Dr. I provided no actual evidence in support of this 
contention.  There was also no mention of what medical 
evidence led Dr. I to make this conclusion or what evidence 
was reviewed by Dr. I.  As for the July 2004 treatment note, 
Dr. I noted that the veteran told him about his in-service 
back injuries.  Based on this narrative, Dr. I stated that 
the veteran's back seems to be related to these injuries, but 
again provided no evidence or rationale in support of this 
contention.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the above mentioned opinion of Dr. I is a bare 
statement unsupported by medical evidence.  However, the VA 
examination of November 2006 was based on a thorough review 
of the veteran's claims file and medical history.  There is 
no indication that Dr. I had reviewed the veteran's claims 
file when making this statement.  Also, the November 2006 VA 
examination included a detailed examination of the veteran, 
and the examiner provided a rationale for the opinion 
provided.  As such, the Board finds the opinion provided by 
the November 2006 VA examiner to be more reliable in this 
case.  

In summary, the evidence of record establishes that the 
veteran suffered an acute and transitory injury to his back 
during his military service that resolved upon treatment.  X-
rays taken at the time of the veteran's back injury revealed 
no chronic disability or injury of the low back.  Also, 
examination upon separation revealed a normal spine and the 
veteran denied having any back pain at this time.  It was not 
until 1994 that there is evidence of record indicating that 
the veteran sought treatment for low back pain - more than 7 
years after the veteran's separation from service.  The 
preponderance of the evidence establishes that the veteran's 
back disability did not manifest during military service, and 
according to the December 2006 VA examination, it is not 
secondary to the veteran's left elbow disability.  

As a final matter, the veteran indicated in a letter received 
by VA that his back disability has been aggravated by his 
left elbow disability.  As previously noted, any increase in 
severity of a nonservice-connected disability that is 
proximately due to a service-connected injury will be service 
connected.  See 38 C.F.R. § 3.310(b).  However, for the same 
reasons outlined above, there is no competent and reliable 
medical evidence of record suggesting that the veteran's left 
elbow has had any impact on the veteran's low back.  Service 
connection based on aggravation is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a low back disability, to include 
as secondary to his service-connected left elbow disability, 
must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for a low back 
disability, to include as secondary to the veteran's service-
connected left elbow disability, is reopened.  

Entitlement to service connection for a low back disability, 
to include as secondary to the veteran's service-connected 
left elbow disability, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


